Snapshot - 6:18PO00464-001                                                                                                                 Page 1 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                     UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                         Case Number: 6:18PO00464-001
                         JASON J. JOHNSON                                   Defendant's Attorney: Michael Mitchell, Retained

      THE DEFENDANT:
           pleaded guilty to citation 6810391 .
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      Title & Section                   Nature of Offense                                                       Offense Ended     Count
       CVC § 14601.2                        Driving while suspended or revoked behind DUI                       5/25/2018         6810391

             The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Citation 6810392 is dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                      Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                            1/28/2020
                                                                            Date of Imposition of Judgment
                                                                            /s/ Jeremy D. Peterson
                                                                            Signature of Judicial Officer
                                                                            Jeremy D. Peterson, United States Magistrate Judge
                                                                            Name & Title of Judicial Officer
                                                                            1/31/2020
                                                                            Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                                       1/31/2020
Snapshot - 6:18PO00464-001                                                                                                            Page 2 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
      DEFENDANT: JASON J. JOHNSON                                                                                                Page 2 of 4
      CASE NUMBER: 6:18PO00464-001

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      30 days to be served weekends: 2/22 & 2/23, 3/14 & 3/15, 4/4 & 4/5, 4/11 & 4/12, 4/18 & 4/19, 4/25 & 4/26, 5/2 & 5/3, 5/9 & 5/10,
      5/16 & 5/17, 5/23 & 5/24, 5/30 & 5/31, 6/6 & 6/7, 6/13 & 6/14, 6/20 & 6/21, and 6/27 & 6/28. The defendant shall serve time from
      8am Saturdays through 5pm Sundays..

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at     on     .
                    as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                               1/31/2020
Snapshot - 6:18PO00464-001                                                                                                                   Page 3 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: JASON J. JOHNSON                                                                                                       Page 3 of 4
      CASE NUMBER: 6:18PO00464-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of: through the end of custody which is scheduled to end 6/28/2020 .

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
            represented, the defendant shall provide such notice through counsel.
       4.   The defendant shall pay a processing fee of $30.00 and a special assessment of $10.00 for a total financial obligation of $40.00,
            which shall be paid in full by the 3/28/2020. Payments shall be made payable to the Clerk, U.S.D.C., and mailed to:

                CENTRAL VIOLATIONS BUREAU
                PO BOX 780549
                San Antonio, TX 78278
                1-800-827-2982
       5.   The defendant is committed to the custody of the United States Bureau of Prisons to be imprisoned for a total of 30 days to be
            completed on weekends from 9am on Saturdays through 5pm on Sundays. Specifically, defendant shall be imprisoned: 2/22 &
            2/23, 3/14 & 3/15, 4/4 & 4/5, 4/11 & 4/12, 4/18 & 4/19, 4/25 & 4/26, 5/2 & 5/3, 5/9 & 5/10, 5/16 & 5/17, 5/23 & 5/24, 5/30 &
            5/31, 6/6 & 6/7, 6/13 & 6/14, 6/20 & 6/21, and 6/27 & 6/28.
       6.   The defendant shall advise the court and the government officer within seven days of being charged, cited, or arrested for any
            alleged violation of law. If represented, the defendant shall provide such notice through counsel.
       7.   The defendant shall be processed through the US Marshals Service on or before 2/14/2020.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                                      1/31/2020
Snapshot - 6:18PO00464-001                                                                                                                    Page 4 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
      DEFENDANT: JASON J. JOHNSON                                                                                                        Page 4 of 4
      CASE NUMBER: 6:18PO00464-001

                                                           SCHEDULE OF PAYMENTS
              Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A.              Lump sum payment of $ 40.00 due
                                Not later than 2/28/2020 , or
                                in accordance            C,        D,        E,or            F below; or
       B.              Payment to begin immediately (may be combined with               C,           D,     or    F below); or

       C.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of       (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

       D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

       E.              Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                       from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                       that time; or

       F.              Special instructions regarding the payment of criminal monetary penalties:
                          Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                             CENTRAL VIOLATIONS BUREAU
                             PO Box 780549
                             San Antonio, TX 78278
                             1-800-827-2982
                       Your check or money order must indicate your name and citation/case number shown above to ensure your account
                       is credited for payment received.

       Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
       due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
       Inmate Financial Responsibility Program, are made to the clerk of the court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

               Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate:

               The defendant shall pay the cost of prosecution.

               The defendant shall pay the following court cost(s):

               The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
               Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
       (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
       costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                                       1/31/2020
